Citation Nr: 0032868	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy.

2.  Entitlement to a rating in excess of 70 percent for 
depression.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative changes L5-S1 with disc bulge.

4.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Higgs, Counsel


INTRODUCTION

The veteran apparently had a period of unverified active 
service from July 1985 to November 1985.  She had verified 
active service from November 1985 to February 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, and from a rating decision dated 
in November 1999 by the VA RO in Los Angeles, California.

The issues of entitlement to a rating in excess of 70 percent 
for depression, entitlement to a rating in excess of 10 
percent for degenerative changes L5-S1 with disc bulge, and 
entitlement to a rating in excess of 10 percent for migraine 
headaches are addressed in the REMAND portion of this action.


FINDING OF FACT

The veteran's dysmenorrhea progressed during service and 
required a hysterectomy.


CONCLUSION OF LAW

A hysterectomy was incurred in active service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

During her service entry examination in August 1985, the 
veteran acknowledged a history of an exploratory operation 
for irregular periods about 10 years earlier.  The reviewing 
physician noted that periods were regular, that the 
laparotomy in 1975 revealed an ovarian cyst, and that the 
veteran made a full recovery with no sequelae.  Clinical 
pelvic examination upon entry into service was normal.  

Service medical records show that in December 1985, the 
veteran indicated she had no medical complaints.  In February 
1986, she was treated for a urinary tract infection.  In May 
1986, she was treated for cramps in the pelvic area since her 
last menstrual period, four days prior to treatment.  A 
history of polycystic ovarian syndrome dating back to 1976, 
requiring multiple laparotomies, was noted.  Separate 
physicians assessed her as having dysmenorrhea and polycystic 
ovary syndrome.  She was apprised of the option of a total 
abdominal hysterectomy.  In January 1987 she was treated for 
similar complaints, and was assessed as having dysmenorrhea 
secondary to polycystic ovary disease.  In March 1987, while 
being treated for back pain, she was noted to have no pelvic 
instability or tenderness.  In April 1987, she was treated 
for dysmenorrhea.  The assessment was dysmenorrhea secondary 
to endometriosis.  In May and June 1987 she was treated for 
severe dysmenorrhea.  Cytology was negative for malignancy in 
June 1987.  Upon gynecological consultation in June 1987, the 
diagnosis was severe dysmenorrhea.  An exploratory laparotomy 
with possible total abdominal hysterectomy was planned.  In 
July 1987, she underwent an exploratory laparotomy and total 
abdominal hysterectomy.   

A December 1988 medical record report of inservice 
hospitalization for other conditions includes a past medical 
history of chronic dysmenorrhea and intermittent ovarian 
cystic disease that required several laparotomies.  The 
conditions were described as having begun during adolescence. 

A December 1989 Medical Evaluation Board report lists as one 
of six disabilities the surgical absence of the uterus, onset 
in 1987, incurred while entitled to base pay, not existing 
prior to service, and not permanently aggravated by service.  
A January 1989 Physical Evaluation Board report reflects a 
finding that the veteran had disabilities including surgical 
loss of procreative ability, namely a total hysterectomy for 
severe dysmenorrhea.  The disabilities listed were noted to 
be incurred or aggravated in the line of duty, and a 
proximate result of performing duty.  The veteran was 
separated from active service in February 1989 due to 
physical disability.

A VA medical record of treatment dated in January 1992 
reflects a provisional diagnosis of hysterectomy as a result 
of dysmenorrhea.  Upon gynecological consultation and 
examination, the diagnosis was status post total abdominal 
hysterectomy, doing well.

During her May 1997 RO hearing, the veteran testified that 
she started having pain associated with her menstrual cycles 
during service.  She said the pain began during physical 
training.  She said that her periods were regular when she 
entered service.  She said that during service her treating 
physicians recommended a hysterectomy due to pain and 
irregular periods that had become progressively worse over a 
period from 1986 forward.  She said that she was told that 
her condition could cause cancer, and that she assented to 
and underwent a hysterectomy in 1987.

In a May 1997 VA medical opinion solicited for purposes of 
the current claim, the reviewing physician opined that the 
veteran's dysmenorrhea progressed during service and required 
a hysterectomy.  The reviewing physician rendered his opinion 
after examining the veteran's medical records, including the 
service medical records, and acknowledged the veteran's 
preservice history of polycystic ovary disease.  He asserted 
that the veteran's polycystic ovary disease could not 
specifically explain her dysmenorrhea. 



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2000); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the United States Court of Appeals for Veterans 
Claims (Court) indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1);  Crowe, 7 Vet. App. at 
245.  38 U.S.C.A. § 1111 says nothing about the kind of 
evidence that can be used to rebut the presumption of 
soundness.  The statute requires only that the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(Fed. Cir. 2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991);  38 C.F.R. § 3.306 (2000).

In the present case, the most persuasive medical opinion of 
record, the May 1997 VA medical opinion, indicates that the 
veteran's dysmenorrhea progressed during service and required 
a hysterectomy.  This opinion acknowledges the veteran's 
preservice gynecological history and was based on a review of 
the medical evidence of record, to include the veteran's 
service medical records.  The details noted in the opinion 
reflect that the examiner reviewed the July 1987 inservice 
hospitalization report and other service medical records 
closely.  

The service medical records are consistent with the VA 
physician's opinion that dysmenorrhea worsened during 
service, requiring a hysterectomy.  The presumption of 
aggravation applies in this case, and is not rebutted.  There 
is no clear and unmistakable (obvious and manifest) evidence 
to show that the veteran's dysmenorrhea did not worsen during 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(2000).  Nor is there sufficient evidence to show that such 
worsening represented no more than the natural progression of 
the disease.  More precisely, there is no specific finding of 
a nature generally acceptable as competent to show that the 
increase in disability was due to the natural progress of the 
condition; that is, that the increase in severity of the 
disease or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Id. 

The Board acknowledges that there is evidence of record, to 
include medical histories, to the effect that the veteran's 
dysmenorrhea (which in turn was the reason for the inservice 
hysterectomy) preexisted service.  By contrast, pelvic 
clinical evaluation at the veteran's August 1985 service 
entrance examination was normal.  Nevertheless, the Board 
need not consider the arguable question of whether the 
presumption of soundness is rebutted by clear and 
unmistakable evidence in this case, because the presumption 
of aggravation would in any event warrant a grant of service 
connection even if the presumption of soundness were 
rebutted.  

In sum, although there is evidence of record which could 
reasonably be construed as weighing against the veteran's 
claim, there is no clear and unmistakable evidence (obvious 
or manifest) to rebut the presumption of aggravation which 
arises in this case.  In light of the foregoing, the claim 
for service connection for residuals of a hysterectomy is 
granted.


ORDER

The claim for service connection for residuals of a 
hysterectomy is granted.


REMAND

The veteran submitted a January 2000 statement in which she 
clearly indicated she wished to appeal the December 1999 
notice of an RO rating decision.  The veteran's communication 
must be deemed a notice of disagreement with a November 1999 
RO rating decision denying claims for a rating in excess of 
10 percent the migraine headaches and a rating in excess of 
10 percent for degenerative changes, L5-S1, with disc bulge, 
and granting a rating of 30 percent for major depression.  A 
notice of disagreement filed within one year from the date 
that an agency mails notice of a determination is timely.  38 
C.F.R. § 20.302(a).

The Board acknowledges an RO determination in an October 2000 
rating decision that the veteran's January 2000 appeal was 
premature, apparently on the basis that she had wanted to be 
rescheduled for a VA examination for which she subsequently 
appeared.  The October 2000 rating decision granted a 70 
percent rating for depression, and did not address the other 
two issues.  

Although aware of the good-faith determination by the RO that 
the veteran's notice of disagreement was premature, and of 
the further subsequent assistance provided by the RO in the 
development of her claims, the Board finds that the January 
2000 correspondence from the veteran constituted a notice of 
disagreement as to all issues for which she was provided 
written notice in December 1999.  No statement of the case 
has been issued on these matters.  In light of the present 
procedural posture of these issues, the Board is obligated to 
remand the issue for proper development, to include issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
addressing the issues of increased 
ratings for migraine headaches, 
degenerative changes at L5-S1 with disc 
bulge, and a depressive disorder.  The 
veteran and her representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 



